Wayne County ss. William A. Fletcher being duly sworn deposeth and saith that an action was commenced on the first day of August instant, wherein Jenievre Beaubein was Plaintiff and Smith Knapp was Defendant by writ of Replevin for ten Hogs, returnable before John L. Leib Esquire *695one of the Justices of the peace in and for the county aforesaid, on the seventh day of August instant — that on the day last mentioned, Spencer Coleman of counsel for Plff and this Deponent of Counsel for DeP agreed to adjourn the trial of said action until the fourteenth day of the same month — And this Deponent saith that on the said fourteenth day of August, the said Defendant by this Deponent avowed the taking & detaining of the said Hogs, and pleaded in justification that he, the said Defendant acted under the authority of a law made by the board of Trustees of the city of Detroit, to prevent swine from running at large within the limits of the said city, when the parties by their respective counsel proceeded to trial before the said Justice and a jury — And this Deponent saith that on the said trial, this Deponent on behalf of said Defendant, admitted that the said Hogs at the time of the taking thereof by said Defendant were the property of said Plaintiff, and that the said Hogs had accidentally departed from the enclosure of said Plaintiff, and without his express knowledge — that the counsel for said Plaintiff admitted that at the time of the taking the said Hogs by said Defendant, they were going at large in the public streets within the limits of the said city •—• And that the counsel for said Plaintiff agreed that the said law of the board of Trustees aforesaid, should be read by this Deponent, from the book of the Secretary to said board, as evidence to the said justice & jury, without any other evidence of its existence — And this Deponent saith that after the said parties by their counsel had been heard on the said trial, the said Justice proceeded to charge the said jury, in substance as follows towit: that the Legislature of the Territory of Michigan could not delegate a power to the Trustees of the City of Detroit, to make original laws, inasmuch as the said Legislature itself could not exercise such a power — That the act of the said legislature entitled “an act concerning the city of Detroit” passed the 24th day of October 1815, was unconstitutional and void, and that therefore the said law made by the said board of Trustees to prevent swine from running at large was made without legal authority — that the laws of the said Territory of Michigan permitted cattle & swine to run at large, & that therefore the said law of the said board of Trustees was inconsistent with the laws of the said Territory, & therefore void — That if the said law of the said board was legal and valid, it could not operate to affect any persons living without the limits of the city of Detroit, altho such persons should suffer their Hogs to run at large within the limits of the said city — And this Deponent further saith that upon the proceedings aforesaid the jury found a verdict for the Plaintiff for Six cents damages, whereupon the said Justice rendered judgment for the said Damages & Costs against said DeP — And this Deponent saith that at the time of the said trial the said Defendant was confined by legal process within the prison limits in the city of Detroit — that the said *696trial was had at the dwelling house of the said justice, situate without the said prison limits, and that the said Defendant could not, therefore, be personally present at the said trial — And further this Deponent saith not. Subscribed & sworn the Wm A. Fletcher.
23d day of August 1822
before me
Thomas Rowland
Justice of the peace

[In the handwriting of William A. Fletcher]